Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 8/26/22.  Claims 1-11 and 19-24 are pending and are considered on the merits.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 112 rejections are withdrawn:
Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention,
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
The Applicant’s amendments necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

Allowable Subject Matter
Since the amendments have removed the 35 USC 112 issues over claims 1-11, these claims are allowable for the reasons cited in the previous office action.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohm et al. (Anal Chem, 1995).
Rohm et al. teach making an enzyme electrode comprising the following steps (Rohm, pg. 2305, Immobilization. (i) UV Enzyme paste):
Providing a platinum working electrode;
Screen printing a UV-polymerizable ink comprising glucose oxidase on the platinum working electrode;
UV irradiating the ink for 3-5 seconds to cure it to the electrode.
Since these three steps are performed subsequently and in close proximity to each other, they fulfill the Applicant’s definition of “in-line processing” (Specification, pg. 6, lines 1-5).
	This glucose oxidase enzyme electrode is exposed to a glucose solution (e.g. analyte) to measure the current generated by the enzymatic reactions (Rohm, Figs 2 and 3). 
	Claim 24 is a wherein clause which limits the intended result of the methods steps of claim 19.  MPEP 2111.04 I state “a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’".  Therefore, since the method claim 19 is already taught by Rohm et al., then they inherently teach the intended result.
Therefore, the invention as a whole is anticipated by the reference.


Response to Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The Applicant argues that Rohm et al. does not teach their method is an ‘in-line process”, since Rohm is silent on the proximity of these processes.   However, Rohm et al. list this paper is from a lab with a single address listed under the title and names at Mascheroder Weg 1, in Brausnschweig Germany. So, the immobilization steps with the UV steps are performed in sequence and (pg. 2305, col 1, top) at the address listed by the authors. It is noted that the Applicant does not provide a specific definition for “in-line processing” nor a limit on the relative term “close proximity”. If the Applicant wishes to be their own lexicographer and give in-line processing a different interpretation than the plain meaning, they must provide a special definition of the term (MPEP 2111.01). 

New Rejections Necessitated by Amendment and New Claims



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, depends from claim 19.  The methods steps and components of claim 22 do not correspond to those of claim 19.  Claim 19 does not have a ‘conductive ink’, ‘electrode ink’.  Furthermore, it is unclear how the steps of 22 are integrated into claim 19 to further limit the method. In particular it is unclear where in claim 22 the enzyme-containing ink of 19 is included in the combined method.  It is also unclear when the curing of the enzyme ink and the electrode ink occur. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohm et al. (Anal Chem, 1995).
Rohm et al. teach making an enzyme electrode comprising the following steps (Rohm, pg. 2305, Immobilization. (i) UV Enzyme paste):
Providing a platinum working electrode;
Screen printing a UV-polymerizable ink comprising glucose oxidase on the platinum working electrode;
UV irradiating the ink for 3-5 seconds to cure it to the electrode.
Since these three steps are performed subsequently and in close proximity to each other, they fulfill the Applicant’s definition of “in-line processing” (Specification, pg. 6, lines 1-5).
	This glucose oxidase enzyme electrode is exposed to a glucose solution (e.g. analyte) to measure the current generated by the enzymatic reactions (Rohm, Figs 2 and 3). 
	Claim 24 is a wherein clause which limits the intended result of the methods steps of claim 19.  MPEP 2111.04 I state “a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’".  Therefore, since the method claim 19 is already taught by Rohm et al., then they inherently teach the intended result.
	While Rohm et al. teach that the UV-irradiation to cure the enzyme ink is 3-5 seconds, they do not teach that the printing and curing are performed between 2-60 seconds.  However, this would be obvious to one of ordinary skill in the art with the following rational.  Rohm et al. state “the aim of this work to combine mass production capacities of screen printing with the formation of durable enzyme layers by UV polymerizable materials” (pg.  pg. 2304, col 2, bottom). One of ordinary skill would recognize the method disclosed is to mass produce sensors.  One of ordinary skill would also realize that mass producing sensors would encompass making the sensors quickly.  Therefore, placing the equipment including the screen-printer and UV lamp near each other, next to each other on the same bench, would be obvious.  Since this equipment is used sequentially, a manufacturer, would not need to transport the electrodes long distances or even leave the bench to accomplish their task.  Therefore, they would be able to spend more time making more electrodes.  
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699